62666: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62666


Short Caption:RENOWN REGIONAL MED. CENTER VS. DIST. CT. (WILEY)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1100493Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:05/05/2014 at 11:30 AMOral Argument Location:Carson City


Submission Date:05/05/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice AssociationMatthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						


PetitionerRenown Regional Medical CenterStephan J. Hollandsworth
							(Holland & Hart LLP/Reno)
						Frank Z. LaForge
							(Holland & Hart LLP/Reno)
						Jeremy J. Nork
							(Holland & Hart LLP/Reno)
						Kim G. Rowe
							(Maupin, Cox & LeGoy)
						


Real Party in InterestMichael WileyPatrick R. Leverty
							(Leverty & Associates)
						Vernon Eugene Leverty
							(Leverty & Associates)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


RespondentBrent T. Adams


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe



14-32742: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/22/2013Filing FeeE-Payment $250.00 from Frank Z. LaForge.


02/22/2013Petition/WritFiled Petition for Writ of Mandamus.13-05638




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 1. (CD included)13-05737




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 2.13-05738




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 3.13-05739




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 4. (PAGES 706-21 SEALED PER ORDER FILED 9/23/13).13-05740




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 5. (PAGES 911-15 SEALED PER ORDER FILED 9/23/13).13-05741




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 6. (PAGES 1137-38; 1243-48; 1270-76 SEALED PER ORDER FILED 9/23/13).13-05742




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 7. (PAGES 1443-48 SEALED PER ORDER FILED 9/23/13).13-05743




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 8.13-05744




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 9. (PAGES 1855; 1857-58 SEALED PER ORDER FILED 9/23/13).13-05745




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 10. (PAGES 2035.042-.048 SEALED PER ORDER FILED 9/23/13).13-05746




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 11.13-05747




02/22/2013AppendixFiled Appendix to Petition for Writ.  Volume 12.13-05748




03/21/2013Order/ProceduralFiled Order Directing Answer. Real party in interest shall have 30 days within which to file and serve an answer. Petitioner shall have 15 days from service of answer to file and serve any reply.13-08493




03/29/2013MotionFiled Stipulation Extending Time to File Answering and Reply Briefs.13-09383




05/01/2013MotionFiled Stipulation Extending Time to File Answering and Reply Briefs.13-12793




05/09/2013MotionFiled Michael Wiley's NRAP 32(a)(7)(D) Motion to Exceed the Type-Volume Limitation.13-13656




05/09/2013Petition/WritReceived Real Party in Interest's Answer to Petition for Writ of Mandamus. (FILED PER ORDER 5/24/13)


05/14/2013MotionFiled Motion of Nevada Justice Assn. for Leave to File Brief as Amicus Curiae.13-14290




05/14/2013BriefReceived Amicus Curiae Brief of the Nevada Justice Association. (FILED PER ORDER 5/24/13)


05/24/2013Order/ProceduralFiled Order Granting Motion for Extension of Time, Denying Motion to Exceed Type-Volume Limitations, and Granting Motion to File Amicus Curiae Brief. The clerk of this court shall file real party in interest's answer that was provisionally received in this court on May 9, 2013. The clerk of this court shall file the Nevada Justice Association's amicus curiae brief that was provisionally received in this court on May 14, 2013.13-15458




05/24/2013Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus.13-15460




05/24/2013BriefFiled Amicus Curiae Brief of the Nevada Justice Association.13-15461




05/30/2013Petition/WritFiled Reply In Support of Petition for Writ of Mandamus.13-15911




06/06/2013MotionFiled Motion to Seal Record.13-16649




06/10/2013MotionFiled Response to Motion to Seal.13-16897




06/18/2013MotionFiled Reply In Support of Motion to Seal Record.13-17986




07/18/2013MotionFiled Motion to file supplemental brief. (DETACHED EXHIBIT 1 AND FILED SEPARATELY; DETACHED EXHIBIT 2 AND RETURNED, UNFILED, PER ORDER OF 9/23/13).13-21153




07/29/2013MotionFiled Opposition to Real Party in Interest's Motion for Leave to File a Supplemental Brief and Appendix.13-22296




08/09/2013MotionFiled Motion to Extend Time to File Reply to Petitioner's Opposition to the Motion for Leave to File a Supplemental Breif and Appendix.13-23370




08/09/2013MotionFiled Stipulation to Extend Time for Real Party in Interest to File a Reply to the Motion to File Supplemental Brief.13-23426




08/09/2013MotionReceived Reply to Real Party in Interest's Reply to Petitioner's Opposition to the Motion for Leave to File a Supplemental Brief and Appendix. (FILED PER ORDER OF 9/23/13).


08/28/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


09/23/2013Order/ProceduralFiled Order Granting In Part Motion to Seal and Granting In Part Motion to File Supplemental Brief and Appendix. The clerk of this court shall seal the following pages of petitioner's appendix: 0706-21; 0911-15; 1132-35; 1137-38; 1243-48; 1270-76; 1443-48; 1855; 1857-58; and 2035.042-2035.48. Real party in interest has filed a motion to file a supplemental brief addressing the impact of Bielar v. Washoe Health Systems, on this case, and a supplemental appendix containing one document. We grant the motion as to the supplemental brief, but we deny it as to the supplemental appendix because the document in the proposed supplemental appendix is already a part of petitioner's appendix. The clerk of this court shall detach and file the supplemental brief attached as Exhibit 1 to the July 18, 2013, motion. The clerk of this court shall detach and return, unfiled, the proposed supplemental appendix attached as Exhibit 2 to the same motion. Fn2[The clerk of this court shall file the reply provisionally received in this court on August 9, 2013. In light of this order, real party in interest's August 9, 2013, motion for an extension of time is denied as moot.]13-28348




09/23/2013MotionFiled Reply to Response -Real Party in Interest's Reply to Petitioner's Opposition to the Motion for Leave to File a Supplemental Brief and Appendix.13-28356




09/23/2013BriefFiled Real Party in Interest's Supplemental Brief.13-28355




10/08/2013BriefFiled Petitioner's Response to Real Party In Interest's Supplemental Brief.13-30103




01/27/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-02658




02/27/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Monday, May 5, 2014, at 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-06543




04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12821




05/05/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/29/2014Notice/IncomingFiled Substitution of Attorneys, Kim G. Row, Esq. of the law firm of Maupin, Cox & Legoy, for the Petioner, Renown Regional Medical Center.14-32332




10/02/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." We grant Renown's petition, in part, and order the clerk of this court to issue a writ of mandamus directing the district court to vacate that portion of its order granting summary judgment to Wiley on his fifth and eighth causes of action. Fn1[The Honorable Kristina Pickering, Justice, did not participate in the decision of this matter.] Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Gibbons/Hardesty/Parraguirre/Dougas/Saitta. 130 Nev. Adv. Opn. No. 80. EN BANC14-32742




10/02/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Frank Z. LaForge for service upon Judge Brent T. Adams.14-32757




10/13/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Brent Adams on October 13, 2014.14-33978




10/23/2014Notice/IncomingFiled Substitution of Attorneys (Kim G. Rowe, Esq. of the law firm of Maupin, Cox & LeGoy, as attorney for Petitioner Renown Regional Medical Center in place and stead of Frank LaForge, Esq.).14-35334




10/27/2014RemittiturIssued Notice in Lieu of Remittitur.14-35654




10/27/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.